DETAILED ACTION
	This office action is in response to the application and claims filed on February 15, 2019.  Claims 1-17 are pending, with claim 1 as the sole independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on September 29, 2020 and July 29, 2020 (three (3) documents each dated on 7/29/20), have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (seventeen (17) pages) were received on February 15, 2019.  These drawings are acknowledged.

Allowable Subject Matter
Claims 1-17 are allowed.  Claim 1 is the sole independent claim, while claims 2-17 further depend therefrom.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (DelHaye NPL; Wei NPL; note attached PTO-892 form references A-C; as well as the “Search Report” and “Written Opinion” from reasonably suggest, in combination, each claim limitation as arranged in sole independent claim 1.  In particular, there is no express teaching or reasonable suggestion for a combined:
All-microwave stabilized microresonator-based optical frequency comb, comprising:
-an optical pump configured to generate pulses of light:
-a microresonator including an input configured to receive pulses generated by an optical pump and an output configured to generate an optical frequency comb signal characterized by (frep) and (signal for frequency offset) where:
-(frep) describes spacing of frequency components in the optical frequency comb, and the optical frequency comb includes a primary comb and a plurality of subcombs
-and (signal) is a frequency offset between subcombs; and
-two phase locked loops that phase lock (frep) and (signal) to low noise microwave oscillators by modulating output power and pump frequency of the optical pump (claim 1; note Fig. 8A).
Such an overall combination of features, as a whole and as arranged by claim 1, and in the context of Applicant’s specification and drawings (note Fig. 8A), are not expressly taught or reasonably suggested.  For these reasons, the Examiner is unable to present an anticipation rejection (under 35 U.S.C. 102) or a prima facie case of obviousness (under 35 U.S.C. 103) to independent claim 1.  The Examiner also agrees with the logic and rationale of the “Written Opinion” from the corresponding PCT ‘413 document.  Claims 2-17 are also allowable at least as being dependent from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-C:

-Reference A to Fermann is pertinent to low noise frequency synchronization sing VCOs and RF sources.
-Reference B to Li ‘999 is pertinent to a frequency divider based on EO modulator frequency comb.
-Reference C to Li ‘571 is pertinent to dual-frequency optical source using 1st and 2nd
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 7, 2021